Title: To James Madison from James Monroe, 31 March 1821
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington March 31. 1821
                
                Since I have been in this office many newspapers have been sent to me, from every part of the union, unsought, which, having neither time nor curiosity to read, are in effect thrown away. I should have stopped the practice, but from delicacy to the Editors, & expecting also, that they would subject me to no charge. Lately I have been informed that the same practice took place in your time, & had been tolerated till you retird, when the editors sent you bills for the amount of the subscription, to their papers, for the eight years, making an enormous sum. Be so kind as to inform me whether this was the fact, as in case it was, I may write to the Editors (a few excepted, & very few) not to send them.
                The law for executing the Florida treaty has subjected me to great trouble & embarrassm[e]nt. The organizing a govt. in Florida, & appointment of officers there, is in itself a serious duty. I have as yet appointed the Govr. only, who is Genl. Jackson. The institution of a board of commissrs., for the settlement of claims on Spain, is attended with still greater difficulty. In general, the persons best qualified live in the great towns, especially to the Eastward. In those towns also the claimants live. If I appoint a Commissr. in one only, and not in the others, all the latter will complain; and it is impossible to appoint them in all, the number not admitting of it. I have therefore thought it best to avoid the great towns, & propose to appoint Govr. King of Maine, Judge Green of Fredericksbg, & Judge White of Knoxville Tenn:, two Lawyers & one Merchant. They are all able & upright men unconnected with the claims & claimants. I may make some changes, the commn. not having issued, & therefore wish you not to mention it.
                From Europe we have nothing interesting since the accounts lately publishd of the menacd movment on Naples, by Austria & perhaps Russia & Prussia, tho it is intimated, that the two latter, will only place armies of

observation, near the scene of action, to be governd by events; & also of the decision of the British govt., not to interfere in the contest.
                Mrs Monroe’s health continues to be very delicate. The rest of my family including our youngest daughter, & her daughter, are in good health, & all desire to be affectionately rememberd to you & mrs Madison. Very sincerely your friend
                
                    James Monroe
                
            